Citation Nr: 0026114	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
thoracic spine disorder.

2.  Entitlement to service connection for a chronic acquired 
disorder manifested by edema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from January 1981 to 
October 1992.

The current appeal arose from a March 1994 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO, in pertinent part, 
denied entitlement to service connection for a thoracic spine 
disorder and a disorder manifested by edema.

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1995, a transcript of which has been 
associated with the claims file.

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In May 1999 the RO, in pertinent part, affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired disorder manifested by edema is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
chronic acquired disorder of the thoracic spine is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired disorder manifested by edema is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
chronic acquired thoracic spine disorder is well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

Service medical records show that the entrance examination 
was negative for any disorder of the thoracic spine.  In 
August 1981 the veteran complained of swelling in both legs 
for two months.  She was diagnosed with fluid retention 
secondary to birth control pills.

In February 1984 edema was shown in the veteran's foot area 
as a result of a soft tissue injury to her right foot.  In 
February 1985 she was seen for complaints of possible chicken 
pox.  The diagnosis was angioneurotic edema.  

In July 1985 the veteran complained of edema in both legs and 
feet.  She reported having edema in the evenings for the 
previous 4 to 5 years.  Examination of the extremities 
revealed no edema.  X-ray showed no significant 
abnormalities.  The diagnosis was edema by history.

In August 1985 the veteran complained of swelling in both 
legs.  It was noted that she had a history of dependent edema 
which was resolved at bed rest overnight.  No edema or 
significant adenopathy was revealed at the time of 
examination.  The diagnosis was idiopathic edema.

An October 1985 records review report shows that the veteran 
had idiopathic edema and was treated with hydrochlorothiazide 
(HCTZ).

In December 1990 the veteran was reported to have a history 
of a pinched nerve in her left shoulder, the symptomatology 
of which was felt beginning in 1985.

A June 1991 medical examination report shows the veteran's 
upper extremity joints revealed no evidence of any swelling 
or other positive findings.  Examination of the lower 
extremities revealed no evidence of swelling or free fluid in 
the joints.  The diagnosis was normal joints, both upper and 
both lower extremities.

The service medical records show that in 1991 the veteran was 
evaluated for complaints of thoracic spine pain which were 
associated with her pregnancy.  She was treated with physical 
therapy.  Thoracic strain was diagnosed.

Examination at separation in August 1992 indicated a history 
of cramps in the veteran's legs, self-diagnosed as edema.  
Clinical evaluation revealed no finding of edema.

Post-service private hospitalization records dated in April 
1993 reveal 2+ pitting edema of both lower extremities and 
swelling of both hands.

June 1994 and March 1995 VA examinations were negative for 
evidence or finding of edema.



At her personal hearing in February 1995 the veteran 
testified, in pertinent part, that while in service, she 
sought treatment because her knees were twice their normal 
size and the doctor gave her water pills along with some 
other pills, including HCTZ.  She stated that she took HCTZ 
for nearly six years until she became immune to it.  Hearing 
Transcript (Tr.), p. 6.

An August 1997 VA examination report is negative for evidence 
or finding of edema.  It was reported that the veteran had 
mild right thoracic scoliosis of longstanding origin.  X-rays 
disclosed changes consistent with thoracic spondylosis.  The 
VA examiner's comments suggested that the veteran's 
complaints of thoracic spine symptomatology were consistent 
with her report of the onset and duration of symptomatology 
associated with the thoracic spine.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); See Savage 
v. Gober 10 Vet. App. 488 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra at 92.  Because the veteran has 
failed to meet this burden, the Board finds that her claim of 
entitlement to service connection for a disorder manifested 
by edema must be denied as not well grounded.


The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.


Thoracic spine

The Board notes that the veteran has submitted medical 
evidence that she currently has a thoracic spine disorder.  
The veteran was diagnosed with a disorder of the thoracic 
spine in service.  A VA examiner has diagnosed the appellant 
with a thoracic spine disorder which was noted to be 
consistent with her complaints of onset and ongoing 
symptomatology.  In view of the foregoing, the Board finds 
that the appellant has submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the thoracic spine.  Accordingly, this claim is 
further addressed in the remand portion of this decision.

Edema

In this instance, although edema was infrequently reported 
in-service, there was no chronic acquired disorder manifested 
by edema diagnosed in service or found at the time of the 
examination for separation from service in 1992.  
Service medical records in 1985 show the veteran's edema 
condition was resolved with bed rest.  Pitting edema of the 
bilateral lower extremities was shown on hospitalization 
records in 1993; however, this record provides no competent 
medical authority of a nexus between such manifestation of 
edema and manifestations of edema reported in service.

Furthermore, there is no competent medical evidence that the 
veteran currently has a chronic acquired disorder manifested 
by edema.  The most recent VA examinations in 1994, 1995 and 
1997 show no evidence or findings of a disorder manifested by 
edema.  As noted above, in order to establish a well-grounded 
claim, there must be evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran is the only informant of the presence of a 
chronic acquired disorder manifested by edema linked to 
service.  The veteran's own opinions and statements will not 
suffice to well ground her claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
incident in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired disorder manifested by edema 
related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a nexus between a disorder manifested by edema and service.  
Consequently, the Board concludes that her claim of 
entitlement to service connection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The veteran was advised by the RO of what evidence she needed 
to submit in support of her claim.  She was afforded an 
opportunity to submit additional information pursuant to the 
Board's remand to the RO.  She did submit additional evidence 
which was considered, and in effect implied that she had no 
further evidence to submit.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process, the Board concludes that she has 
not been prejudiced by the decision herein.  This is because 
in assuming that the claim was well grounded, the RO accorded 
her greater consideration than her claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for a chronic acquired disorder manifested by edema is not 
well grounded, the doctrine of reasonable doubt has no 
application to her claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a disorder manifested 
by edema, the appeal is denied.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the thoracic spine.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Having determined that the veteran's claim of entitlement to 
service connection for a chronic acquired disorder of the 
thoracic spine is well grounded, VA has a statutory duty to 
assist her in the development of evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991).

The Board notes that the representative has requested 
consideration of whether any disorder of the thoracic spine 
may be secondary to the veteran's service-connected herniated 
nucleus pulposus at L5-S1, with degenerative joint disease.

The Board's review of the evidentiary record discloses that a 
competent medical opinion is needed for the purpose of 
ascertaining the current nature, extent of severity, and 
etiology of any thoracic spine disorder which may be present.  
Accordingly, a contemporaneous comprehensive examination of 
the appellant is warranted.  The veteran should also be given 
an opportunity to submit any additional evidence pertinent to 
her treatment for thoracic spine symptomatology.

Accordingly, the case is REMANDED to the RO for the following 
development:




1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of her thoracic spine symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

2.  The RO should arrange for VA special 
orthopedic examination of the veteran's 
by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any thoracic 
spine disorders which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner must be requested to 
identify all disorders of the thoracic 
spine which may be present.  The examiner 
must be requested to provide an opinion 
as to the onset and etiology of any 
disorder of the thoracic spine found on 
examination.  If any disorder is 
determined to have preexisted service, 
the examiner must provide an opinion as 
to whether the disorder(s) was or were 
aggravated by service.  

The examiner is also requested to opine 
as to whether any thoracic spine 
disorder(s) found on examination is 
causally related to the service-connected 
herniated nucleus pulposus at L5-S1 with 
degenerative joint disease either on a 
direct basis or on the basis of 
aggravation.  If no direct causal 
relationship is found, but aggravation of 
any thoracic spine disorder by the 
service-connected disability of the 
lumbar spine is determined present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to any disorder(s) of the thoracic 
spine;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
disability of the lumbar spine; and


(3) The medical considerations supporting 
an opinion that increased manifestations 
of any thoracic disorder found present 
are proximately due to the service-
connected disability of the lumbar spine.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a thoracic spine 
disorder, and adjudicate the claim of 
entitlement to service connection for a 
chronic acquired disorder of the thoracic 
spine as secondary to the service-
connected disability of the lumbar spine 
with application of 38 C.F.R. § 3.310(a) 
(1999), and Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 




- 9 -


